DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments with respect to the 112(b) rejection of claim 20 regarding the limitation “wherein the cocking mechanism includes a cocking actuator that moves axially along the handle housing and includes a pair of fixed legs protruding outwardly therefrom” have been fully considered but they are not persuasive. Applicant has not made specific arguments against this rejection nor amended the claim to address it. It is still unclear from which element the pair of fixed legs protrude.
Applicant has not amended the claim nor made any arguments with respect to the 112(b) rejection of claim 22 regarding the issue that it is unclear what structure could perform the claimed function, specifically what structure could cause the first biasing mechanism to compress when the inner driven structure and the movable base are moved distally, when in claim 1 the first biasing mechanism decompresses to move the inner driven structure and the movable base distally. That is, it is unclear how the first biasing mechanism could both compress and decompress when the inner driven structure and the movable base are moved in a singular direction. It appears to the Examiner that the first biasing mechanism is compressed when the inner driven structure and movable base are moved in a proximal direction by the cocking actuator.
Applicant’s arguments with respect to the other 112(b) rejections of the claims have been fully considered and are persuasive.  The other 112(b) rejections of the claims have been withdrawn. 

Applicant’s arguments with respect to the 103 rejection of claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 

Claim Objections
Claim 25 is objected to because of the following informalities: “mechanism including” in line 3 should read –mechanism includes--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An inner driven structure” which meets prong (A) because “structure” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “structure”) is modified by functional language (“inner driven” and “that is coupled to the inner tube and is detachably coupled to the movable base and is configured to move axially within the housing with the movable base and is further configured to move axially across a surface of the movable base when the movable base is stationary”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For further examination, the “inner driven structure” will be interpreted as curvilinear tube 150 (page 10, 1st paragraph of specification) and all its equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites the limitations “wherein the needle holder includes a locking tab that protrudes downwardly therefrom” and “the flexible locking member including a plurality of spaced locking recesses each of which is configured to receive the locking tab to detachably attach the needle holder to the flexible locking member,” which are new matter. These limitations were not present in the originally filed claims, drawings, or specification.
Claims 27 and 28 are rejected by virtue of their dependence on claim 26. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 20, 21, 22, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “travel of movable base” in line 3. “[…M]ovable base” lacks an article, and it is unclear whether this element is intended to draw antecedence from the movable base of claim 7, or is intended to be a new element. For examination purposes, it will be interpreted as drawing antecedence from the movable base of claim 7.
	Claim 20 recites the limitation “wherein the cocking mechanism includes a cocking actuator that moves axially along the handle housing and includes a pair of fixed legs protruding outwardly therefrom” in lines 1-3. It is unclear from which element the pair of fixed legs protrude. For examination purposes, it will be interpreted as protruding outwardly from the cocking actuator.
	Claim 22 recites the limitation “continued distal movement of the cocking actuator axially moves in a distal direction both the inner driven structure and the movable base […] and the first biasing mechanism is compressed and stores energy.” It is unclear what structure could cause the first biasing mechanism to compress when the inner driven structure and the movable base are moved distally, when in claim 1 the first biasing mechanism decompresses to move the inner driven structure and the 
	Additionally regarding claim 22, the claim recites the limitation “wherein the cocking mechanism includes a cocking actuator that moves axially along the handle housing and includes a pair of fixed legs protruding outwardly therefrom” on page 6 lines 16-17. It is unclear from which element the pair of fixed legs protrude. For examination purposes, it will be interpreted as protruding outwardly from the cocking actuator.
Claim 29 recites the limitation “the flexible locking member” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 30 recites the limitation “travel of movable base” on page 9 line 7. “[…M]ovable base” lacks an article, and it is unclear whether this element is intended to draw antecedence from the previously recited movable base in claim 30 page 8 line 9, or is intended to be a new element. For examination purposes, it will be interpreted as drawing antecedence from the previously recited movable base.
	Claim 21 is rejected by virtue of its dependence on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-11, 13-16, 18-21, 23, and 24 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0135794, hereinafter Goldenberg, in view of US 6120463, hereinafter Bauer.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Goldenberg discloses: A biopsy needle for collecting a tissue specimen (abstract) comprising: a handle housing (handle housing, para [0008]); an outer cannula (outer cannula 130, fig. 1, para [0021]) that is at least partially received within the handle housing (fig. 1); an inner tube (inner tube 120) received within the outer cannula (fig. 1, para [0021]) and configured to receive a stylet (para [0008]), wherein the outer cannula and inner tube extend distally beyond a distal end of the 
Goldenberg does not disclose wherein the outer cannula is fixedly coupled to a needle holder that is fixedly coupled to and carried by the first end of the movable base.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Goldberg such that the outer cannula is fixedly coupled to a needle holder that is fixedly coupled to and carried by the first end of the movable base, as taught by Bauer, as a simple substitution of one element (Bauer’s attachment of the cannula to the movable base via the needle holder) for another (Goldberg’s attachment of the cannula to the movable base without intervening elements) to obtain the predictable result of attachment of the cannula to the movable base so that movement can be imparted onto the cannula.
	Regarding claim 2, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches wherein a proximal end of the inner tube is disposed within a hollow interior of the inner driven structure (proximal end 122 of inner tube 120, Fig. 1).
	Regarding claim 3, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches wherein the snare coil is located at a distal section of the inner tube (Fig. 1, wire 200 at distal section 121 of inner tube 120, para [0021]) with a distal end of the snare coil being attached to the outer cannula (Fig. 1, distal end of wire 200 is attached to cannula 130).
Regarding claim 4, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches wherein the inner driven structure comprises a curvilinear tube (curvilinear tube 150) that includes a hollow base portion (curvilinear tube 150 is hollow, Fig. 1) that includes at least one helical shaped groove formed therein (groove 153, para [0049]), the inner tube including at least one 
Regarding claim 5, Goldenberg and Bauer teach the needle of claim 4, where Goldenberg teaches wherein the helical shaped groove passes completely through a side wall of the curvilinear tube (para [0049], helical slot formed through the tube).
Regarding claim 7, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches further including an elongated first guide and an elongated second guide (guides 450, para [0036]) spaced from the first guide and being parallel thereto (para [0036]), wherein each of the movable base and the inner driven structure is configured to travel axially along the first guide and the second guide (para [0036]).
	Regarding claim 9, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches wherein the inner driven structure is received within a pair of recesses formed along two legs of the movable base (para [0076], linear guide slots 720 and/or concave surface 407 formed in base 400, base 400 divided lengthwise is two legs) to detachably couple the inner driven structure to the movable base during the first stage of operation (para [0076], Examiner’s note: this limitation is interpreted as functional language and the structure disclosed is capable of the claimed function).
	Regarding claim 10, Goldenberg as modified by Bauer teaches the needle of claim 7, where Goldenberg teaches the movable base including a base portion, the base portion including a pair of openings that receive the first guide and the second guide (para [0036], bore holes, base portion is portion that has bore holes).
Goldenberg as modified by Bauer does not teach the movable base including a first deflectable leg, a second deflectable leg, and the base portion extending between the first deflectable leg and the second deflectable leg.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the needle of Goldenberg as modified by Bauer such that the movable base includes a first deflectable leg, a second deflectable leg, and the base portion extending between the first deflectable leg and the second deflectable leg, as further taught by Bauer, in order to control movement of a structure (slide 30) by release or uncoupling when the tabs are flexed (Bauer, Col. 5 lines 35-45).
Regarding claim 11, Goldenberg and Bauer teach the needle of claim 10, wherein in the first stage of operation, the inner driven structure is attached to the movable base (Bauer, the slide 30 is attached to the base by fins 34a and 34b interacting with coupling teeth 70a and 70b, which are part of flexible tabs 66a and 66b, see Fig. 1) and wherein in the second stage of operation, the inner driven structure is configured to ride along the first and second legs (Bauer, Col. 5 lines 35-45, the slide 30 is thrust forward, riding along flexible tabs 66a and 66b).
Regarding claim 13, Goldenberg and Bauer teach the needle of claim 10, wherein the second stage of operation initiates when the second leg of the movable base deflects (Bauer, Col. 5 lines 35-45, tab 66a, 66b, and/or 59 flexing) and the first leg (Bauer, tab 66a, 66b, and/or 59) includes a cam surface that defines one end of a first recess formed in the first leg (Bauer, sliding plane 64a, 64b, 65a, and/or 65b) that receives the inner driven structure in the first stage of operation (Bauer, slide 30 is received by sliding plane 64a, 64b, 65a, and/or 65b), the cam surface permitting the inner driven structure to ride out of the recess and become disengaged from the movable base (Bauer, slide 30 rides on sliding planes 
Regarding claim 14, Goldenberg and Bauer teach the needle of claim 13, wherein the second leg (Bauer, tab 66a, 66b, and/or 59) engages the housing to keep the movable base and outer cannula and the inner tube from sliding in a proximal direction (Bauer, Col. 5 lines 15-45, movement of slide 30, stylet 21, cannula 31, slide 20, and other elements is prevented by tabs 66a, 66b, and/or 59).
Regarding claim 15, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches wherein the first biasing mechanism comprises a pair of springs that seat against the inner driven structure (Fig. 4, pair of springs 320).
Regarding claim 16, Goldenberg and Bauer teach the needle of claim 7, where Goldenberg teaches wherein the first guide and the second guide comprise rods (rods 450, Fig. 1) and the first biasing mechanism comprises a pair of coil springs (Figs. 4 and 5, springs 320).
	Goldenberg does not disclose the first guide passing through a center of one spring and the second guide passing through a center of the other spring, however, Goldenberg teaches a center spring 320 being disposed around an opening 413 and stylet 101 (Fig. 5) and paragraph [0075] states that any number of multiple springs can be positioned. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the first guide pass through a center of one spring and the second guide pass through a center of the other spring, using the teachings of Goldenberg, as a combination of prior art elements according to a known method to yield the predictable result of arranging springs in a space saving arrangement.
Regarding claim 18, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches further including a cocking mechanism to repositionally cock the movable base after the second stage of operation is completed (Fig. 1 reset mechanism 610, paras [0069] and [0070]).

Regarding claim 20, Goldenberg and Bauer teach the needle of claim 19, where Goldenberg teaches wherein the cocking mechanism includes a cocking actuator (reset mechanism 710) that moves axially along the handle housing (para [0076]) and includes a pair of fixed legs protruding outwardly therefrom (Fig. 6, first and second prongs 718 and 719), the movable base including slots that permit axial passage of the pair of legs without engagement with the movable base as the cocking actuator moves in a proximal direction (Fig. 6, slots 720) until the pair of legs engage the inner driven structure and drive the inner driven structure to the uncoiled position (para [0077]).
Regarding claim 21, Goldenberg as modified by Bauer teaches the needle of claim 20, but does not teach wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is coupled to the handle housing, thereby preventing the inner driven structure, which is under a biasing force in a distal direction due to the first biasing mechanism, from returning to a fully fired distal position.
However, Bauer further teaches the biopsy needle wherein a locking tab (fin 34a or 34b) of an inner structure (slide 30) engages a catch (coupling teeth 70a or 70b) that is part of a flexible locking member (coupling/release means 74a or 74b) that is coupled to the handle housing (Fig. 1, lower half-
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the needle of Goldenberg as modified by Bauer such that wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is coupled to the handle housing, thereby preventing the inner driven structure, which is under a biasing force in a distal direction due to the first biasing mechanism, from returning to a fully fired distal position, as taught by Bauer, as a simple substitution of one element (fins 34a or 34b, coupling teeth 70a or 70b, coupling/release means 74a or 74b of Bauer) for another (movable catch 512 and front edge of curvilinear tube of Goldenberg, para [0057]) for the predictable result of preventing the inner driven structure from being moved distally by the first biasing mechanism until the device is fired.
	Regarding claim 23, Goldenberg as modified by Bauer teaches the needle of claim 1, wherein the movable base includes a base portion (bottom portion of movable base 400) including a pair of openings (para [0036], bore holes) that receive an elongated first guide and an elongated second guide (para [0036], Fig. 1, rods 450) that permit axial travel of the movable base over the first and second guides (para [0036]).
Goldenberg as modified by Bauer does not teach the movable base including a first deflectable leg, a second deflectable leg, and the base portion extending between the first deflectable leg and the second deflectable leg, the second deflectable leg including a side tab located along and protruding outwardly from an outer edge of the second deflectable leg, the side tab including a cam surface that is configured to cause downward deflection of the second leg when the side tab contacts a structure located internally within the handle housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the needle of Goldenberg as modified by Bauer such that the movable base includes a first deflectable leg, a second deflectable leg, and the base portion extending between the first deflectable leg and the second deflectable leg, the second deflectable leg including a side tab located along and protruding outwardly from an outer edge of the second deflectable leg, the side tab including a cam surface that is configured to cause downward deflection of the second leg when the side tab contacts a structure located internally within the handle housing, as further taught by Bauer, in order to control movement of a structure (slide 30) by release or uncoupling when the tabs are flexed (Bauer, Col. 5 lines 35-45).
	Regarding claim 24, Goldenberg and Bauer teach the needle of claim 23, further including a second biasing mechanism (Figs. 4 and 5, one of springs 320) configured to apply a biasing force to the inner driven structure for driving the inner driven structure and the movable base in the distal direction when the second biasing mechanism releases stored energy (para [0056]), the first biasing mechanism being a first spring (Figs. 4 and 5, one of springs 320) and the second biasing mechanism being a second spring (Figs. 4 and 5, one of springs 320).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the first spring surround the elongated first guide and the second spring surround the elongated second guide, using the teachings of Goldenberg, as a combination of prior art elements according to a known method to yield the predictable result of arranging springs in a space saving arrangement.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg and Bauer as applied to claim 1 above, and further in view of US 7862518 B2, hereinafter Parihar.
Regarding claim 17, Goldenberg and Bauer teach the needle of claim 1, where Goldenberg teaches further including a first actuator (section 504) that selectively engages a locking member that is coupled to the handle housing (Fig. 1, first lock member 500, para [0056]), the inner driven structure having a catch (movable catch 512 that engages the curvilinear tube, Fig. 1 para [0057]) that selectively engages a recess formed in the locking member (see Fig. 1, recess on 510) to detachably couple the inner driven structure to the locking member (release member 510 disengages from curvilinear tube, para [0060]), whereby actuation of the first actuator causes deflection of the locking member and release of the inner driven structure relative to the locking member (para [0058]) resulting in axial movement of the inner driven structure as part of the first stage of operation (para [0055]).
Goldenberg and Bauer do not teach the locking member being flexible.
However, Parihar teaches a biopsy needle with a flexible locking member (locking members 202, Col. 15 lines 50-54).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg and Bauer as applied to claim 1 above, and further in view of US 2017/0135693, hereinafter Cardinale.
Regarding claim 25, Goldenberg and Bauer teach the needle of claim 1, Goldenberg teaching the needle further including a cocking mechanism to repositionally cock the movable base after the second stage of operation is completed (Figs. 6-8, reset mechanism 710, paras [0077] and [0078]), wherein the cocking mechanism includes a cocking actuator (reset mechanism 710 includes slider 715) that moves axially along an outer surface of the handle housing (first section 717 accessible to user outside handle body, para [0076]) and includes a pair of fixed legs protruding outwardly at a first end of the cocking actuator (first and second prongs 718 and 719).
Goldenberg and Bauer do not teach the cocking actuator including a pair of pivotable legs protruding outwardly at a second end of the cocking actuator.
However, Cardinale teaches an actuator (articulation control member) that includes a pivotable leg (spring loaded lock 261, paras [0138] and [0139]) protruding outwardly at an end of the actuator (see Figs. 20-21C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Goldenberg and Bauer such that the cocking actuator includes a pivotable leg protruding outwardly at a second end of the cocking actuator, as taught by Cardinale, in order to lock the actuator into predefined locations and prevent unintentional sliding movement .

	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg and Bauer as applied to claim 1, and further in view of US 5865826, hereinafter Volker.
	Regarding claim 26, Goldenberg and Bauer teach the needle of claim 1, Bauer further teaching wherein a holder (central body 33) includes a locking tab (fin 34a or 34b) that protrudes outwardly therefrom (Fig. 1), a handle housing (lower shell 50) including a flexible locking member (flexible tab 66a or 66b), the flexible locking member including a spaced locking recess which is configured to receive the locking tab (recess next to projection 67a/67b receives fin 34a/34b) to detachably attach the holder to the flexible locking member (Col. 5 lines 35-40).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Goldenberg and Bauer such that the needle holder includes a locking tab that protrudes downwardly therefrom, the handle housing including a flexible locking member located along a bottom of the handle housing (Examiner’s note: no frame of reference has been set by the claim language, and thus something extending outwardly from the needle holder 30 to the top shell housing 10 could be considered a downward direction), the flexible locking member including a spaced locking recess which is configured to receive the locking tab to detachably attach the needle holder to the flexible locking member, as a mere rearrangement or duplication of parts without a new and unexpected result (see MPEP 2144.04 (VI)(B,C)).
	Volker teaches a locking member (adjustable lock member 4) including a plurality of spaced locking recesses (teeth 8) each of which is configured to receive a locking tab (located on lock device 5, Col. 4 lines 15-26).

	Regarding claim 27, Goldenberg, Bauer, and Volker teach the needle of claim 26, wherein the handle housing includes a top part (Bauer half shell 50) and a bottom part (Bauer half shell 10), wherein the flexible locking member comprises a cantilevered structure formed integrally along a floor of the bottom part (see Fig. 1, as modified, Bauer’s flexible tab 66a/66b would be along a floor of the bottom part).
	Regarding claim 28, Goldenberg, Bauer, and Volker teach the needle of claim 28, wherein the flexible locking member includes a catch in the form of a projection extending upwardly (Bauer Fig. 1, as modified would have multiple projections 68a/68b, analogous to Volker’s teeth 8, along a lengthened flexible tab 66a/66b, catch would be projection closest to base of flexible tab 66a/66b), with the plurality of spaced locking recesses being located between the catch and a free end of the member (locking recesses located between multiple projections 68a/68b, projections would terminate at free end of flexible tab 66a/66b).

Allowable Subject Matter
Claims 8, 22, 29, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Goldenberg and Bauer teach the needle of claim 7, wherein each of the movable base and the inner driven structure includes one or more openings that receive the first guide and the second guide to permit axial travel of the movable base and the inner driven structure along the first and second guides (para [0036], bore holes).
However, the prior art of record fails to disclose the needle holder including one or more openings that receive the first guide and the second guide to permit axial travel of the needle holder along the first and second guides. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 22, the prior art fails to disclose and would not have rendered obvious a biopsy needle for collecting a tissue specimen comprising: a handle housing; an outer cannula that is at least partially received within the handle housing; an inner tube received within the outer cannula and configured to receive a stylet, wherein the outer cannula and inner tube extend distally beyond a distal end of the handle housing; a snare coil attached between the inner tube and the outer cannula; a movable base disposed within the handle housing, wherein the outer cannula is fixedly coupled to a needle holder that is coupled to and carried by the movable base, the movable base being axially movable within the handle housing; an inner driven structure that is coupled to the inner tube and is detachably coupled to the movable base and is configured to move axially within the housing with the movable base and further is configured to move axially across a surface of the movable base when the movable base is stationary, wherein the coupling between the inner driven structure and the inner tube is such that the axial driving of the inner driven structure imparts rotation to the inner tube relative to 
Goldenberg discloses: A biopsy needle for collecting a tissue specimen (abstract) comprising: a handle housing (handle housing, para [0008]); an outer cannula (outer cannula 130, fig. 1, para [0021]) that is at least partially received within the handle housing (fig. 1); an inner tube (inner tube 120) received within the outer cannula (fig. 1, para [0021]) and configured to receive a stylet (para [0008]), wherein the outer cannula and inner tube extend distally beyond a distal end of the handle housing (fig. 1); a snare coil attached between the inner tube and the outer cannula (para [0008]); a movable base disposed within the handle housing (moveable base 400, fig. 1, para [0033]), wherein the outer cannula is fixedly coupled to and carried by the movable base (para [0033]), the movable base being axially movable within the handle housing (para [0008]); an inner driven structure that is coupled to the inner tube (curvilinear tube 150, fig. 1, para [0047]) and is detachably coupled to the movable base (fig. 2) and is configured to move axially within the housing with the movable base (para [0047]) and further is configured to move axially across a surface of the movable base when the movable base is stationary (abstract), wherein the coupling between the inner driven structure and the inner tube is such that the axial driving of the inner driven structure imparts rotation to the inner tube relative to the outer cannula (abstract); a first biasing mechanism configured to apply a biasing force (first biasing mechanism, para [0009]) to the inner driven structure for driving the inner driven structure and the movable base in a distal direction when the first biasing mechanism releases stored energy (para [0009]); wherein in a first stage of operation, the inner driven structure is coupled to the movable base (para [0033], abstract) and the first biasing mechanism releases the stored energy to drive the coupled inner driven structure and movable base in the distal direction (para [0009]) and at an end of the first stage of operation, the inner 
Goldenberg does not disclose wherein the outer cannula is fixedly coupled to a needle holder that is fixedly coupled to and carried by of the movable base; wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is 
	However, Bauer teaches a biopsy needle for collecting a tissue specimen (abstract), wherein an outer cannula (cannula 31) is fixedly coupled to a needle holder (head 32 of second slide 30, col. 3 lines 46-47) that is fixedly coupled to and carried by a movable base (fig. 1, second slide 30), and an inner structure (first slide 20) is detachably coupled to the movable base (col. 3 lines 47-49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Goldberg such that the outer cannula is fixedly coupled to a needle holder that is fixedly coupled to and carried by the movable base, as taught by Bauer, as a simple substitution of one element (Bauer’s attachment of the cannula to the movable base via the needle holder) for another (Goldberg’s attachment of the cannula to the movable base without intervening elements) to obtain the predictable result of attachment of the cannula to the movable base so that movement can be imparted onto the cannula.
Bauer further teaches the biopsy needle wherein a locking tab (fin 34a or 34b) of an inner structure (slide 30) engages a catch (coupling teeth 70a or 70b) that is part of a flexible locking member (coupling/release means 74a or 74b) that is coupled to the handle housing (Fig. 1, lower half-shell 50), thereby preventing the inner structure, which is under a biasing force in a distal direction due to a first biasing mechanism (spring 48), from returning to a fully fired distal position (Col. 5, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the needle of Goldenberg as modified by Bauer such that wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is coupled to the handle housing, thereby preventing the inner driven structure, which is under a biasing force in a distal direction due to the first biasing mechanism, from returning to a fully fired distal position, as taught by Bauer, as a simple substitution of one element 
The prior art of record fails to disclose wherein once connection is reestablished between the inner driven structure and the movable base, the second cocking stage is initiated and in which a pair of pivotable tabs depending from the cocking actuator swing to an extended position and engage the inner driven structure distally, whereby continued distal movement of the cocking actuator axially moves in a distal direction both the inner driven structure and the movable base that is coupled to the inner driven structure until the locking tab of the inner driven structure engages a locking recess formed in the flexible locking member and the first biasing mechanism is compressed and stores energy. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 29, the prior art fails to disclose and would not have rendered obvious the needle of claim 1, further including a first actuator to which the stylet is attached by a pin that passes through an opening in the first actuator, the first actuator including a distal rail, the pin defining a pivot axis of the first actuator such, the distal rail being disposed above a flexible locking member and the first actuator being configured such that pivoting of the first actuator is translated into the distal rail contacting and pressing the flexible locking member downward to a depressed state.
Goldenberg and Bauer teach the needle of claim 1, further including a first actuator to which the stylet is attached (Goldenberg’s wall 420).
The prior art of record fails to disclose the stylet being attached to the first actuator by a pin that passes through an opening in the first actuator, the first actuator including a distal rail, the pin defining a pivot axis of the first actuator such, the distal rail being disposed above a flexible locking member and the first actuator being configured such that pivoting of the first actuator is translated into 
Regarding claim 30, the prior art fails to disclose and would not have rendered obvious a biopsy needle for collecting a tissue specimen comprising: a handle housing; first and second elongated guides that extend from one end of the handle housing to an opposite end of the handle housing; an outer cannula that is at least partially received within the handle housing; an inner tube received within the outer cannula and configured to receive a stylet, wherein the outer cannula and inner tube extend distally beyond a distal end of the handle housing; a snare coil attached between the inner tube and the outer cannula; a movable base disposed within the handle housing, wherein the outer cannula is fixedly coupled to a needle holder that is coupled to and carried by the movable base, the movable base being axially movable within the handle housing; an inner driven structure that is coupled to the inner tube and is detachably coupled to the movable base and is configured to move axially within the housing with the movable base and further is configured to move axially across a surface of the movable base when the movable base is stationary, wherein the coupling between the inner driven structure and the inner tube is such that the axial driving of the inner driven structure imparts rotation to the inner tube relative to the outer cannula; a first biasing mechanism configured to apply a biasing force to the inner driven structure for driving the inner driven structure and the movable base in a distal direction when the first biasing mechanism releases stored energy; wherein in a first stage of operation, the inner driven structure is coupled to the movable base and the first biasing mechanism releases the stored energy to drive the coupled inner driven structure and movable base in the distal direction and at an end of the first stage of operation, the inner driven structure disengages from the movable base and the inner driven structure travels axially along the movable base in the distal direction to cause rotation of the inner tube relative to the outer cannula, thereby causing activation of the snare coil as part of a second stage of operation; wherein each of the movable base, the needle holder, and the inner driven structure 
Goldenberg discloses: A biopsy needle for collecting a tissue specimen (abstract) comprising: a handle housing (handle housing, para [0008]); first and second elongated guides that extend from one end of the handle housing to an opposite end of the handle housing (guides 450, para [0036], Fig. 1); an outer cannula (outer cannula 130, fig. 1, para [0021]) that is at least partially received within the handle housing (fig. 1); an inner tube (inner tube 120) received within the outer cannula (fig. 1, para [0021]) and configured to receive a stylet (para [0008]), wherein the outer cannula and inner tube extend distally beyond a distal end of the handle housing (fig. 1); a snare coil attached between the inner tube and the outer cannula (para [0008]); a movable base disposed within the handle housing (moveable base 400, fig. 1, para [0033]), wherein the outer cannula is fixedly coupled to and carried by the movable base (para [0033]), the movable base being axially movable within the handle housing (para [0008]); an inner driven structure that is coupled to the inner tube (curvilinear tube 150, fig. 1, para [0047]) and is detachably coupled to the movable base (fig. 2) and is configured to move axially within the housing with the movable base (para [0047]) and further is configured to move axially across a surface of the movable base when the movable base is stationary (abstract), wherein the coupling between the inner driven structure and the inner tube is such that the axial driving of the inner driven structure imparts rotation to the inner tube relative to the outer cannula (abstract); a first biasing mechanism configured to apply a biasing force (first biasing mechanism, para [0009]) to the inner driven structure for driving the inner driven structure and the movable base in a distal direction when the first biasing mechanism releases stored energy (para [0009]); wherein in a first stage of operation, the inner driven structure is coupled to the movable base (para [0033], abstract) and the first biasing mechanism releases the stored energy to drive the coupled inner driven structure and movable base in the distal direction (para [0009]) 
Goldenberg does not disclose wherein the outer cannula is fixedly coupled to a needle holder that is fixedly coupled to and carried by of the movable base; wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is coupled to the handle housing, thereby preventing the inner driven structure, which is under a biasing force in a distal direction due to the first biasing mechanism, from returning to a fully fired position.
	However, Bauer teaches a biopsy needle for collecting a tissue specimen (abstract), wherein an outer cannula (cannula 31) is fixedly coupled to a needle holder (head 32 of second slide 30, col. 3 lines 46-47) that is fixedly coupled to and carried by a movable base (fig. 1, second slide 30), and an inner structure (first slide 20) is detachably coupled to the movable base (col. 3 lines 47-49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Goldberg such that the outer cannula is fixedly coupled to a needle holder that is fixedly coupled to and carried by the movable base, as taught by Bauer, as a simple substitution of one element (Bauer’s attachment of the cannula to the movable base via the needle holder) for another (Goldberg’s attachment of the cannula to the movable base without 
However, the prior art of record fails to disclose the needle holder including a pair of through holes that receive the elongated first guide and the elongated second guide to permit axial travel of the needle holder along  and over the first and second guides. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0160823 to Parihar discloses an actuator (pivot member 226) including a distal rail (lever 220), a pin defining a pivot axis of the first actuator such (pivot pin 230), where pivoting of the first actuator causes the distal rail to contact an element (ring 216) that presses a flexible locking member (locking member 202) to an unlocked state (Figs. 46 and 50, para [0127]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791